COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-18-00611-CR
Trial Court Cause
Number:                    1495685D
Style:                     Clifford Leviene Powell
                           v The State of Texas
Date motion filed*:        September 24, 2019
Type of motion:            Motion to Withdraw as Counsel of Record
Party filing motion:       David A. Pearson, IV, Court-appointed Counsel for Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied See TEX. CODE CRIM. PROC. art. 26.04(b)
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/Justice Sherry Radack
                        Acting individually           Acting for the Court

Panel consists of

Date: October 22, 2019